UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g)OF THE SECURITIES EXCHANGE ACT OF 1934 STAR BULK CARRIERS CORP. (Exact name of registrant as specified in its charter) Republic of The Marshall Islands N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Star Bulk Carriers Corp. c/o Star Bulk Management Inc. 40 Agiou Konstantinou Str. Maroussi 15124, Athens, Greece 011-30-210-617-8400 (telephone number) (Address and telephone number of Registrant’s principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered 8.00% Senior Notes due 2019 The NASDAQ Stock Market LLC If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. x If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. o Securities Act registration statement file number to which this form relates (if applicable): 333-197886 Securities to be registered pursuant to Section 12(g) of the Act: None INFORMATION REQUIRED IN REGISTRATION STATEMENT Item1. Description of Registrant’s Securities to be Registered A description of the 8.00% Senior Notes due 2019 of Star Bulk Carriers Corp. (the “Registrant”) is set forth under the caption “Description of Debt Securities” in the prospectus, dated September 5, 2014 (the “Base Prospectus”), as supplemented by the information set forth under the caption “Description of Notes” in the prospectus supplement, dated October 30, 2014 (together with the Base Prospectus, the “Prospectus”), filed with the Securities and Exchange Commission (the "SEC") on November 3, 2014 pursuant to Rule 424(b) under the Securities Act of 1933, as amended, which Prospectus constitutes a part of the Registrant's Registration Statement on Form F-3 (Registration No.333-197886), filed with the SEC with effective date of September 25, 2014. Such description is incorporated herein by reference. Item 2. Exhibits. The following exhibits are filed as part of this registration statement: No. Exhibit Senior Indenture, dated as of November 6, 2014, between the Registrant and U.S. Bank National Association, as Trustee (incorporated by reference to Exhibit 4.1 to the Registrant’s Current Report on Form 6-K filed on November 6, 2014) First Supplemental Indenture, dated as of November 6, 2014, between the Registrant and U.S. Bank National Association, as Trustee (incorporated by reference to Exhibit 4.2 to the Registrant’s Current Report on Form 6-K filed on November 6, 2014) Form of 8.00% Senior Note due 2019 (included as Exhibit A to the First Supplemental Indenture filed as Exhibit 4.2) SIGNATURE Pursuant to the requirements of Section 12 the Securities and Exchange Act of 1934, the Registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Date:November 6, 2014 STAR BULK CARRIERS CORP. (Registrant) By: /s/ Simos Spyrou Name: Simos Spyrou Title: Co-Chief Financial Officer EXHIBIT INDEX Exhibit Number Description of Exhibit Senior Indenture, dated as of November 6, 2014, between the Registrant and U.S. Bank National Association, as Trustee (incorporated by reference to Exhibit 4.1 to the Registrant’s Current Report on Form 6-K filed on November 6, 2014) First Supplemental Indenture, dated as of November 6, 2014, between the Registrant and U.S. Bank National Association, as Trustee (incorporated by reference to Exhibit 4.2 to the Registrant’s Current Report on Form 6-K filed on November 6, 2014) Form of 8.00% Senior Note due 2019 (included as Exhibit A to the First Supplemental Indenture filed as Exhibit 4.2)
